DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 August 2022 has been entered.
Response to Amendment
Receipt is acknowledged of an amendment, filed 04 August 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-22 are pending.
Claims 1-11 and 13-22 are withdrawn.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) submitted on 04 August 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.
Election/Restrictions
Claims 1-11 and 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 6, 2021.
Claim Status Identifier
Claims 13-16 have an incorrect status identifier.  The proper claim status identifier is (Withdrawn).  Appropriate correction should be made in any amendment filed in response to this Office action.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is inadequate written description of the subject matter of claim 12.  Claim 12 recites a “staple cartridge” comprising a “sled”, the sled comprising “a first portion” comprising a ramped surface and a deployable tissue knife.  Applicant discloses in paragraph [0243] a staple cartridge 37400 comprising a sled portion 37440 which is stored within the cartridge body.  
The specification discloses two elements that are “sleds”, one which is threaded onto the threaded portion, and the other which is mounted to the staple cartridge.   
In the specification, as amended, Applicant discloses in paragraph [0241] a “sled 37740” and in paragraph [0243] a “sled 37740 which is mounted to the threaded portion 37730” and the “sled 37740 comprises a first portion including ramps 37742”.  Thus, according to the specification as amended, the sled comprising the “first portion” is the sled that is mounted to the threaded portion, not the sled that is a part of the cartridge. Therefore, when taken together and the claims are read in light of the specification, the claimed sled that is a part of the staple cartridge and that comprises a “first portion” is not described, because as disclosed in the specification as amended the sled that comprises a “first portion” is mounted to the threaded portion and is not a part of the staple cartridge.  The subject matter of these elements has not been described in the specification in such a way as to reasonably convey to one skilled in the art how to make and use the invention, and comprise new matter.  
Accordingly, claim 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  Clarification and/or correction is required.    
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is ambiguous as it is not clear what element of the disclosed device “a first portion” refers to.  As disclosed in paragraph [0243]), the sled 37740 (connected to the threaded member) includes ramps 37742, and the sled 37440 (a part of the staple cartridge) includes ramps 37442.  It is not clear from the claim language to what elements the sled and the first portion refer.      
Claim 12 is further ambiguous as the meaning of the phrase “wherein said firing member supports said tissue cutting knife proximally behind said cutting edge above said deck during said staple firing stroke” is unclear.  It is not clear whether this phrase means that the knife is supported so that the cutting edge is above the deck, or that the support is above the deck, or that the support contacts the knife above the deck, or all of these, or something else.  Clarification and/or correction is required.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beardsley et al. (US Patent Publ. 2019/0125342).  
Beardsley et al. disclose a surgical instrument (end effector 5000, fig. 52, [0173]) comprising a first jaw 5110 (fig. 53, [0173]), a second jaw 5112 (fig. 53, [0173]), a staple cartridge (cartridge assembly 5200, fig. 54, [0174]) comprising a cartridge body (cartridge 5220, fig. 54, [0174]) comprising a proximal end ([0089]), a distal end ([0089]), and a deck (tissue-contacting surface 5222, fig. 54, [0174]), wherein said deck is configured to support tissue [0174]); staples (fasteners 5240, fig. 54, [0174]) removably stored in said cartridge body 5220; and a sled 3018 (fig. 40A, [0166], [0179]) movable distally during a staple firing stroke ([0174]), wherein said sled comprises a first portion (actuation sled 3018, fig. 40A, [0166], [0179]) and a deployable tissue cutting knife (knife head 5254x, fig. 40A, [0179]), and wherein said first portion comprises a ramped surface (fig. 40A, [0166]) configured to drive said staples out of said cartridge body during said staple firing stroke ([0166], [0174]); and a firing drive comprising a firing member (I-beam 2042, fig. 40, [0166], [0179]) movable distally during said staple firing stroke ([0177]), wherein said firing member 2042 contacts said tissue cutting knife 5254x at the outset of said staple firing stroke to move said tissue cutting knife from an undeployed position (fig. 40B, [0177], [0179]) to a deployed position (fig. 40A, [0177], [0179]), wherein said tissue cutting knife does not extend above said deck when said tissue cutting knife is in said undeployed position (fig. 40B, [0176])), and wherein said tissue cutting knife extends above said deck when said tissue cutting knife is in said deployed position (fig. 40A, [0178]), wherein said tissue cutting knife 5254x comprises a cutting edge (fig. 40A), and wherein said firing member 2042 supports said tissue cutting knife proximally behind said cutting edge above said deck during said staple firing stroke(fig. 40A).  As shown in fig. 40A, the tissue cutting knife 5254x is supported by the firing member 2042 proximally from behind such that the support extends above the deck and the tissue cutting knife extends above the deck (Annotated Figure A).  

    PNG
    media_image1.png
    450
    374
    media_image1.png
    Greyscale

Response to Arguments
With respect to the rejection of claim 12 under 35 U.S.C. 112(a), Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that paragraphs [0220] and [0221] discuss a sled, that the word “sled” is mentioned 168 times and the word “firing member” is mentioned 170 times, and that the inventors demonstrated clear possession of the claimed invention at the time of filing.   
However, the specification discloses two elements that are “sleds”, one which is threaded onto the threaded portion, and the other which is mounted to the staple cartridge.   
In the specification, as amended, Applicant discloses in paragraph [0241] a “sled 37740” and in paragraph [0243] a “sled 37740 which is mounted to the threaded portion 37730” and the “sled 37740 comprises a first portion including ramps 37742”.  Thus, according to the specification as amended, the sled comprising the “first portion” is the sled that is mounted to the threaded portion, not the sled that is a part of the cartridge. Therefore, when taken together and the claims are read in light of the specification, the claimed sled that is a part of the staple cartridge and that comprises a “first portion” is not described, because as disclosed in the specification as amended the sled that comprises a “first portion” is mounted to the threaded portion and is not a part of the staple cartridge.  The subject matter of these elements has not been described in the specification in such a way as to reasonably convey to one skilled in the art how to make and use the invention, and comprise new matter.  
Accordingly, claim 12 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  The rejection of claim 12 under 35 U.S.C. 112(a) is still deemed proper.
With respect to the rejection of claim 12 under 35 U.S.C. 112(b), Applicant argues that the rejection has been addressed in the previous response. 
However, it is not clear from the claim language to what elements the sled and the first portion refer.  The specification, as amended, discloses in paragraph [0243] a “sled 37740 which is mounted to the threaded portion 37730” and the “sled 37740 comprises a first portion including ramps 37742”.  Thus, the sled comprising the “first portion” is the sled that is mounted to the threaded portion, not the sled that is a part of the cartridge.  Since claim 12 recites a staple cartridge comprising a sled, the sled comprising a first portion, it is not clear to what elements the sled and the first portion refers.  The rejection of claim 12 under 35 U.S.C. 112(b) is still deemed proper.           
With respect to the rejection of claim 12 under 35 U.S.C. 102(a)(1) over Beardsley et al. (US Patent Publ. 2019/0125342), Applicant’s arguments have been fully considered but they are not persuasive.  
Applicant argues that in Beardsley et al., the protrusion Gp is below the cutting edge of the knife, that Beardsley et al. is silent as to where the protrusion Gp is positioned relative to the deck, and that the protrusion Gp would be below the cartridge deck as the tissue cutting knife would have to extend down to the deck, if not below the deck, so that the tissue is properly incised.    
However, whether the protrusion Gp is above or below the deck is of no consequence because Beardsley et al. disclose the vertical distally facing surface of the firing member/I-beam 2042 that contacts the vertical proximally facing surface of the knife (see figs. 40 and 40A and Annotated Figure A).  This surface of the firing member/I-beam supports the tissue cutting knife proximally behind the cutting edge is above the deck during the firing stroke.  Therefore, whether the protrusion Gp is above or below the deck does not matter because Beardsley et al. disclose the firing member supports the tissue cutting knife proximally behind the cutting edge above the deck, as claimed.
Applicant further argues that to contend that the I-beam supports the knife behind and above the tissue cutting edge is pure conjecture, that Beardsley et al. says nothing about this, and that Beardsley et al. expressly states that the interface between the I-beam and knife occurs at the protrusion Gp, and that the examiner has no way of knowing whether or not the support location is above the deck because the cartridge deck is not depicted in figure 40A.  
Initially, the examiner notes that while Beardsley et al. disclose that the protrusion/guide pin Gp translates in the slot 3022 in the I-beam, Beardsley et al. does not disclose that the guide pin and slot are the only “interface” between the knife and the I-beam.  As pointed out above, Beardsley et al. show in figure 40A that the vertical distally facing surface of the firing member/I-beam 2042 contacts the vertical proximally facing surface of the knife (see figs. 40 and 40A and Annotated Figure A).  This surface of the firing member/I-beam supports the tissue cutting knife proximally behind the cutting edge above the deck during the firing stroke.  Therefore, Beardsley et al. disclose the firing member supports the tissue cutting knife proximally behind the cutting edge above the deck, as claimed.
 Further, while the deck is not shown in figure 40A, Beardsley et al. clearly disclose that the support extends above the deck.  In this regard, Beardsley et al. specifically disclose that the knife is pivotally supported to “enable knife 5254b to pivot (e.g., rotate) about pivot pin 5252e between a first position (FIG. 55), in which knife 5254b is disposed below tissue-contacting surface 5222 of cartridge 5220 to prevent tissue cutting, and a second position (FIG. 56), in which knife 5254b is raised above tissue-contacting surface 5222 of cartridge 5220 to enable tissue cutting for tissue supported on tissue-contacting surface 5222”, [0175]).  This is a description of the embodiment of figures 55-63.  Beardsley et al. specifically disclose that the knife is raised above the tissue contacting surface.  Beardsley et al. also specifically disclose that the embodiment shown in figures 40A and 40B “illustrate a similar embodiment” which includes a guide pin that translates through a slot ([0179]).  Beardsley et al. disclose that the knife may be in an upward position for cutting tissue, or in a downward position where it does not access tissue ([0166], figs. 40A and 40B).  Beardsley et al. disclose that the knife is pivotally supported to enable the knife to pivot between a first position in which the knife is disposed below the tissue contacting surface to prevent tissue cutting, and a second position in which the knife is raised above the tissue contacting surface of the cartridge to enable tissue cutting for tissue supported on the tissue contacting surface ([0175]).  Beardsley et al. disclose that the embodiment of figures 40A and 40B differs from the embodiment of figures 55-62 in that there is a guide pin to guide the knife.  Beardsley et al. do not disclose that the embodiments differ in the amount the knife is raised.  Further, taken as a whole, the Beardsley et al. reference discloses a device including a knife that extends above the deck to cut tissue.  There is nothing in the Beardsley et al. reference to suggest that the device could include a knife that does not extend above the deck, nor how such a device could operate if the knife did not extend above the deck to reach the tissue.  
Moreover, Applicant argues on page 9, lines 7-8 that “the tissue cutting knife would have to extend down to the deck, if not below the deck, so that the tissue is properly incised”.  Thus, Applicant apparently agrees that part of the knife must be positioned above the deck for the tissue to be cut.  As clearly shown in figure 40A, the vertical distally facing surface of the I-beam extends along the entire knife and therefore is also positioned above the deck.      
Therefore, Beardsley et al. clearly disclose that the firing member supports the tissue cutting knife behind the cutting edge above the deck, as claimed in claim 12.  
Accordingly, in view of all of the above, Beardsley et al. clearly disclose the claimed surgical instrument as claimed in claim 12, and the rejection is still deemed proper.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        13 August 2022